       15-10927-mkv         Doc 30      Filed 02/11/19      Entered 02/11/19 16:27:31            Order of Final
                                               Decree       Pg 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK
                                                One Bowling Green
                                             New York, NY 10004−1408


IN RE: Phoenix Commodities Group, LLC                        CASE NO.: 15−10927−mkv

Social Security/Taxpayer ID/Employer ID/Other Nos.:          CHAPTER: 7
26−4654148




                                        ORDER OF FINAL DECREE



The estate of the above named debtor has been fully administered.

IT IS ORDERED THAT:

Ian J. Gazes is discharged as trustee of the estate and the chapter 7 case of the above named debtor(s) is closed.


Dated: February 11, 2019

                                                     Mary Kay Vyskocil , Bankruptcy Judge
